    Case 2:21-cv-02575-PA-JPR Document 10 Filed 04/06/21 Page 1 of 2 Page ID #:42

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-2575 PA (JPRx)                                         Date    April 6, 2021
 Title             Melanie E. Damian v. Pepperdine University


 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        On March 29, 2021, the Court dismissed the Complaint and granted Plaintiff leave to amend to
establish federal subject matter jurisdiction. (Dkt. 9.) The Court ordered Plaintiff to file an amended
complaint no later than April 5, 2021. The Court explicitly warned Plaintiff, “[t]he failure to timely
respond will result in the dismissal of this action without prejudice. Plaintiff would then be free to
pursue her claims in another venue.” (Id.) As of today’s date, Plaintiff has not filed an amended
complaint, or any other response to the Court’s order.

        The Court may dismiss with prejudice an action or claim sua sponte if “the plaintiff fails to
prosecute or to comply with the [Federal Rules of Civil Procedure] or a court order.” See Fed. R. Civ. P.
41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962) (dismissal for failure to prosecute);
Yourish v. Cal. Amplifier, 191 F.3d 983, 987–88 (9th Cir. 1999) (dismissal for failure to comply with
court order). This inherent power supports the orderly and expeditious disposition of cases. See Link,
370 U.S. at 629-30; Yourish, 191 F.3d at 987-88; Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.
1992).

         In Henderson v. Duncan, the Ninth Circuit set forth five factors for a district court to consider
before resorting to the penalty of dismissal: “(1) the public’s interest in expeditious resolution of
litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
public policy favoring disposition of cases on their merits and (5) the availability of less drastic
sanctions.” 779 F.2d 1421, 1423 (9th Cir. 1986). Dismissal is appropriate “where at least four factors
support dismissal, or where at least three factors ‘strongly’ support dismissal.” Hernandez v. City of El
Monte, 138 F.3d 393, 399 (9th Cir. 1998) (internal citations omitted) (citing Ferdik, 963 F.2d at 1263).
Cases involving sua sponte dismissal warrant special focus on the fifth Henderson factor. Id.

         Here, an evaluation of the Henderson factors ultimately weighs in favor of the Court’s decision to
dismiss this action. In assessing the first Henderson factor, the public’s interest in expeditious resolution
of litigation will be satisfied by a dismissal. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.
2002) (citing Yourish, 191 F.3d at 990 (“[t]he public’s interest in expeditious resolution of litigation
always favors dismissal.”)). Relatedly, with respect to the second factor, the Court’s need to manage its
docket will be served by dismissal. See id. (“The trial judge is in the best position to determine whether

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:21-cv-02575-PA-JPR Document 10 Filed 04/06/21 Page 2 of 2 Page ID #:43

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-2575 PA (JPRx)                                          Date   April 6, 2021
 Title          Melanie E. Damian v. Pepperdine University

the delay in a particular case interferes with docket management and the public interest.”). The third
Henderson factor at least marginally favors dismissal because the defendant may be further prejudiced
unless the complaint is dismissed. See Yourish, 191 F.3d at 991.

         Finally, in considering the fourth and fifth Henderson factors, the Court notes that Plaintiff was
warned about the consequences of failing to file an amended complaint by the Court’s deadline.
Plaintiff is represented by counsel and is therefore well aware that the failure to file an amended
complaint would result in the dismissal of Plaintiff’s action for failure to prosecute. Nevertheless,
Plaintiff has taken no action whatsoever. On this record, the Court finds Plaintiff has lost interest in her
own lawsuit, and any less drastic alternatives to dismissal would be inadequate to remedy Plaintiff’s
failure to prosecute and obey Court orders. Because the Court has adopted the “less-drastic” sanction of
dismissal without prejudice, the fifth Henderson factor favors dismissal. See McHenry v. Renne, 84
F.3d 1172, 1179 (9th Cir. 1996) (district court should first consider less drastic alternatives to dismissal
with prejudice).

       The Court finds that Plaintiff has abandoned her claims by failing to file an amended complaint
in compliance with the Court’s order. The Court dismisses this action without prejudice for lack of
prosecution and for failure to comply with a Court order. See Fed. R. Civ. P. 41(b); see also Yourish,
191 F.3d at 986-88; Ferdik, 963 F.2d at 1260. The Court will issue a Judgment consistent with this
order.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
